Electronically Filed
                                                      Supreme Court
                                                      SCPR-15-0000748
                                                      29-OCT-2015
                                                      08:56 AM



                          SCPR-15-0000748

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         DISCIPLINARY BOARD OF THE HAWAI#I SUPREME COURT,
                           Petitioner,

                                vs.

                        DIANA R. DANMEYER,
                            Respondent.


                        ORIGINAL PROCEEDING
                    (ODC CASE NO. 13-034-9105)

          ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition submitted by the

Disciplinary Board of the Hawai#i Supreme Court for an order

granting the request of attorney Diana R. Danmeyer to resign from

the practice of law in lieu of discipline, and the affidavits and

exhibits attached in support thereof, we note the petition is

supported by Respondent Danmeyer’s affidavit, which meets the

requirements of Rule 2.14(a) of the Rules of the Supreme Court of

the State of Hawai#i (RSCH), and in which Respondent Danmeyer

avers and admits she renegotiated two contingency fee agreements

without complying with the requirements of Rule 1.8(a) of the
Hawai#i Rules of Professional Conduct (HRPC), received client

monies totaling at least $23,000.00 between October, 2010 and

November, 2011, which she deposited directly into her business

account – on at least six occasions using unlabeled deposit slips

– rather than a client trust account, and for which she did not

maintain required financial records, and entered into a law

partnership and shared fees with an individual not licensed to

practice law in this jurisdiction, in violation of HRPC Rules

1.8(a), 1.15(b), 1.15(d), 1.15(f)(3), 1.15(g), 5.4(a), and

5.4(b), constituting misconduct sufficient to justify granting

the petition.   Therefore,

          IT IS HEREBY ORDERED that the petition to resign in

lieu of discipline is granted.

          IT IS FURTHER ORDERED that Respondent Danmeyer’s

resignation shall become effective 30 days after the date of this

order, as provided by RSCH Rules 2.14(d) and 2.16(c).

          IT IS FURTHER ORDERED that the Clerk of this court

shall remove Respondent Danmeyer’s name from the role of

attorneys licensed to practice law in this jurisdiction and,

within thirty days after entry of this order, Respondent Danmeyer

shall submit to the Clerk the original certificate evidencing her

license to practice law in this jurisdiction or an affidavit

establishing good cause for her failure to do so.




                                 2
          IT IS FURTHER ORDERED that Respondent Danmeyer shall

comply with the requirements of RSCH Rule 2.16 governing

disbarred attorneys and the Disciplinary Board of the Supreme

Court of the State of Hawai#i shall provide notice of the

disbarment as required by RSCH Rules 2.16(e) and 2.16(f).

          IT IS FINALLY ORDERED that Respondent Danmeyer shall

bear the costs of these proceedings upon the timely submission by

ODC of a verified bill of costs, as authorized by RSCH Rule

2.3(c).

          DATED:   Honolulu, Hawai#i, October 29, 2015.

                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson




                                 3